Title: From George Washington to James Anderson (of Scotland), 24 December 1795
From: Washington, George
To: Anderson, James,Scotland, of


          
            Sir,
            Philada 24th Decr 1795.
          
          If I was more deserving of so interesting & valuable a correspondence as yours, your letter of the 6th of Decr last year would not have remained until this time unacknowledged. The truth is, so little time is at my disposal for private gratifications, that it is but rarely I put pen to paper for purposes of my own.
          This is offered as an apology for what might otherwise have the appearance of neglect: and when it is accompanied with an assurance, which I make with sincerity, that I highly esteem your correspondence, & wish you to continue it, I hope it will be accepted.
          I am sorry you discontinued the publication of the Bee. I always thought, & still think it, an entertaining & useful work; & if you should renew it in any manner whatsoever, I wish to be considered as a Subscriber, & to have it sent to me accordingly. Or if your attention is turned into another channel, as you have intimated, & the result is to be handed to the world, I should like to be a partaker of the information & pleasure it will give. The 16, 17 & 18 vols. of the Bee have never reached me; & which is still more to be regretted in lending out the others, the 12th & 13th are lost.
          No pursuit is more congenial with my nature & gratifications, than that of agriculture; nor none I so much pant after as again to become a tiller of the Earth. Any books therefore on this subject giving the principles and combining practice with theory, will always be as pleasing as they must prove instructive to me, whose whole life in a manner having been little less than a continued bustle, I must now benefit from the studies & experience of others, but a remnant of it being left to essay either myself.
          Sir John Sinclair has been extremely good in sending me the agricultural surveys of the Counties in England and Scotland. This goodness meets, as it justly merits, my warmest thanks. I have laid them by for a moment of more leisure, and when that arrives, I shall read them with much pleasure.
          Peat, I am persuaded, is rare in this Country; I do not think, however, that it is entirely without it; but as ages must pass away before there will be an occasion for such a substitute, it would hardly attract notice, even if it was more abundant: but the want

of this substance does not render your treatise on Peat-moss less curious or acceptable.
          I have no inclination to touch, much less to dilate on politics. For in politics, as in religion, my tenets are few & simple: the leading one of which; and indeed that which embraces most others, is to be honest & just ourselves, & to exact it from others; medling as little as possible in their affairs where our own are not involved. If this maxim was generally adopted, Wars would cease, and our swords would soon be converted into reap-hooks, & our harvests be more abundant, peaceful & happy. ’Tis wonderful it should be otherwise, & that the Earth should be moistened with human gore, instead of the refreshing streams wch the shedders of it might become instruments to lead over its plains, to delight & render profitable our labours. But alas! the Millennium will not, I fear, appear in our days. The restless mind of man cannot be at peace; & when there is disorder within, it will appear without—& soon or late will shew itself in acts. So it is with Nations, whose mind is only the aggregate of those of the individuals, where the Government is representative; and the voice of a Despot, where it is not.
          The sample of the cloth which you were pleased to send me (made from the wool which grows at the bottom of the hair of the common Goat) is indeed curious. For softness, nothing can exceed it, & the colour is pleasing. How it will wear I know not, and presume the manufactory is on a small scale.
          I felt myself both gratified & obliged in the recommendation of John Bell, in your letter of the 10 of May; & endeavor’s as far as circumstances at the time would permit, to provide for him. I offered to place a farm of more than six hundred acres, with six ploughs & a number of labourers, under his superintendances; at the lay usually given, & to find him in provisions &c. according to the custom of the Country; but as it was in the occupation of another, whose term would not expire until the month of December—he at first hesitated, & afterwards declined the offer: intimating that he would return back to Scotland, & that a number of honest & reputable farmers were disposed to emigrate to this Country, if they could set down at once on improved farms, at a moderate rent & for a term of years. I told him that it had been in my contemplation, to let the farms around my Mansion house (four in number) provided the whole were taken by

men of competent means, to the size of them; or, by numbers, with smaller means, if they would associate, & migrate in a body; after some one in whom they could and would confide, should first view the premises, & report to them that they were susceptible of such divisions as would accommodate each family with the quantity of arable land wanted: and (as I do not mean to do it myself) that they were also to erect such buildings as would satisfy themselves, & that in the latter case (perhaps in the former also) I would give Leases for fourteen years. I shewed him a connected plan of the several farms, with which he seemed pleased, and I intended to have had some further conversation with him on the subject; particularly with a view to impress upon him, in case he went back, not to consider anything that had passed between us, as an attempt on my part to invite emigrants who were not predisposed, or indeed who had not actually resolved to transplant themselves to America, & might wish (if of the latter description of farmers) to settle in a compact body, where they might have an easy, & free intercourse with each other. But something, I do not now precisely recollect what, interrupted the business at that time, & I have not heard since, whether he return’d to Scotland, or is yet employed in the investigation of some other part of these U. States.
          I have been thus particular, lest if the former be the case, he may, from an unfinished & inconclusive conversation, draw deductions which might eventually embarrass himself, me, or others; & for this reason it is, as you had an agency in introducing him to me, I give you the trouble of these details: Not that I am indisposed to rent my farms in e[i]ther of the ways, & on the terms which have been mentioned, if it could be unexceptionably accomplished, & mutually pleasing & advantageous to all parties: and having gone so far into an explanation of this matter, I will go further; and as a Letter written two years ago to Arthur Young Esq: on the subject, contains more information respecting my farms, the situation of them, & my motives for letting them, I shall take the liberty of enclosing you a copy of it, which, when you have little else to do may employ half an hour. It will serve to shew too, that altho’ I have taken no efficient measures to carry this plan into execution, that it has been some time in contemplation; and upon what terms any of your friends,

or such an association as has been spoken of (if inclined to try their fortune in this Hemisphere) may be accommodated.
          If I part with the farms—to commence with the year 1797, the contracts, (and I would make contracts with none who for the reasons mentioned in the letter to Mr Young for him or themselves) must be made before the first of Septembr in the year 1796; because it is at that period we are in readiness for seeding, and must make all our arrangements for the succeeding year. It is not likely I shall enter into any engagements for these farms before August or Septr next; but I would not be precluded by anything contained in this Letter or that to Mr Young, from doing so, if a good offer should be made me. Mr Young in answer to mine, wrote me, that he had no doubt numbers would gladly accept my proposals if he was at liberty to publish them; by this I presume he meant an article of printed notoriety. To this I then did, & still do object; tho’ I have no objection, if it is not incompatible with any restrictions, or active policy of the british Government, to its being spoken of, & the matter explained on fit & proper occasions; but I add again, & unequivocally, that I would not be the means of drawing any men from the British dominions, if it be repugnant to the views of its Govermnt as stated above.
          Lands in this Country generally, & particularly in the vicinity of the federal City, have risen so much in their price since the date of my letter to Mr Young, that I could not now consent to take less than a dollar & a half an acre rent; giving leases for the term therein mentioned: and even at that rate, nothing but the motives which lead me to adopt the measure (& which have been expressed) would justify the policy of it—So increasing is the property in that part of the Country, from the causes which have been mentioned, in its value. with very great esteem, I am Sir &c.
          
            Go. W——
          
        